 Case 5:20-cv-00850-AB-AFM Document 21 Filed 11/13/20 Page 1 of 1 Page ID #:67

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:20-cv-00850-AB-AFM                                             Date: November 13, 2020
Title      Michael Thompson v. Unknown



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

         On September 10, 2020, the Court granted plaintiff’s request to amend his complaint and
ordered plaintiff to file a Second Amended Complaint no later than October 15, 2020 using the blank
Central District civil rights complaint form that was enclosed with the Order. The docket shows
that, as late as the date of this Order, plaintiff has not filed a Second Amended Complaint.

       Accordingly, IT IS ORDERED that on or before December 4, 2020, plaintiff shall show
cause in writing why this action should not be dismissed for failure to prosecute. The filing of a
Second Amended Complaint on or before December 4, 2020 shall discharge the Order to Show
Cause. Further, plaintiff is admonished that if he fails to timely file a Second Amended Complaint,
the Court will recommend that this action be dismissed.



                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
